In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated November 7, 2008, as granted the motion of the defendant Con Edison, Inc., and that branch of the separate motion of the defendant Bendiner & Schlesinger, Inc., which were for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The respondents established their entitlement to judgment as a matter of law on the issue of whether they caused the plaintiffs injuries. They demonstrated through the affirmations of two medical experts, the plaintiffs medical records, and the material safety data sheet, that the plaintiffs brief exposure to X ray processing material did not cause her illness and symptoms (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact. She offered no expert evidence showing that her medical condition and symptoms were caused by the alleged toxic chemical exposure (see Parker v Mobil Oil Corp., 7 NY3d 434, 448 [2006]). Accordingly, the Supreme Court correctly awarded the respondents summary judgment dismissing the complaint insofar as asserted against each of them. Mastro, J.P., Dillon, Eng and Chambers, JJ., concur.